department of the treasury_department of the treasury_department of the treasury int ernal revenue service int ernal revenue service int ernal revenue service washington d c washington d c washington d c o f f i c e o f o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l c h i e f c o u n s e l date number release date uilc cc ita b04 postf-105091-02 internal_revenue_service national_office significant service_center advice memorandum for mary c gorman tec cas support manager division counsel small_business self employed from heather c maloy associate chief_counsel income_tax accounting subject request for significant service_center advice child_tax_credit this significant service_center advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this significant service_center advice should not be cited as precedent issue how should disallowed refundable child_tax_credit be reflected on notices of deficiency conclusion disallowed refundable child_tax_credit should be reflected on notices of deficiency as negative tax law and analysis sec_24 allows a child_tax_credit the credit first became effective in for the credit was dollar_figure per qualifying_child with a phase-out depending on the taxpayer’s income for and the credit was raised to dollar_figure per qualifying_child also with a phase-out the credit was generally nonrefundable in that the credit could not exceed the amount of the taxpayer’s tax as reduced by certain other credits an exception to nonrefundability was provided by sec_24 under postf-105091-02 which the credit was refundable for taxpayers with three or more qualifying children for such taxpayers the credit was refundable to the extent that the social_security_taxes fica or rrta paid_by the taxpayer exceeded the amount of the taxpayer’s earned_income_credit starting in the credit will be increased over time with a maximum per child amount of dollar_figure in and thereafter subject_to an income-related phase-out the maximum credit in was dollar_figure the refundability aspect has also been changed for taxpayers with less than three qualifying children the credit is now refundable to the extent of percent of the taxpayer’s earned_income in excess of dollar_figure indexed for inflation beginning in the percentage is increased to percent for calendar years and thereafter for taxpayers with three or more qualifying children the credit remains refundable up to the amount by which the taxpayer’s social_security_taxes exceed the taxpayer’s earned_income_credit if that amount is greater that the refundable_credit based on the taxpayer’s earned_income in excess of dollar_figure the distinction between nonrefundable and refundable credits can be administratively significant nonrefundable_credits may be applied to reduce tax and certain excess nonrefundable_credits may be carried to other years however unlike excess refundable credits they may not be refunded to taxpayers in the year they arise nonrefundable personal credits are listed in subpart a of part iv subchapter_a chapter of the income_tax subtitle subpart a refundable credits are listed in subpart c of the same part subpart c in a significant service_center advice chief_counsel_advice we concluded that while an overstatement of the nonrefundable portion of the child_tax_credit results in a deficiency under sec_24 and can be assessed and collected under the deficiency procedures overstatement of the refundable portion could not be so assessed and collected the reason for the latter conclusion was that when sec_24 was enacted congress did not amend sec_6211 or otherwise provide for assessment of the refundable portion of the child_tax_credit since congress had provided for such treatment for other refundable credits its silence as to such treatment for the refundable portion of the child_tax_credit was construed to preclude its assessment as a result a refund based on the refundable portion could only be recovered through voluntary repayment or through the erroneous refund procedures of sec_7405 the community renewal tax relief act crtra of pub_l_no appendix g stat 2763a-587 section a amended sec_6211 by adding sec_24 to the list of tax_credits that may be taken into account as negative tax in computing a statutory deficiency under sec_6211 the amendment was retroactive to the enactment of sec_24 see notice cc-2001-020 sec_6211 now states postf-105091-02 for purposes of subsection a - a any excess of the sum of the credits allowable under sec_24 sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits and shall be taken into account as negative amounts of tax the amendment is effective as if included in the provision of the taxpayer_relief_act_of_1997 pub_l_no to which it relates effective for tax years beginning after date sec_6211 as amended by section of the act addresses a deficiency1 created by overstatement of refundable child credit it treats the refundable portion of the child credit under sec_24 as part of a deficiency thus the usual assessment procedures applicable to income taxes will apply to both the nonrefundable and the refundable portions of the child credit conference agreement at p the practical consequence is that the tax_credit that previously had to be recovered through voluntary repayment or civil suit under sec_7405 now can be recovered through assessment therefore rather than the service being required to file a suit for an erroneous refund it may now issue a notice_of_deficiency through normal deficiency assessment procedures this reverses the conclusion reached in chief_counsel_advice we recommend that the wage investment division procedures be modified to reflect this this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions deficiency tax imposed correct_tax - tax reported as shown on return prior assessments - rebates
